                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON

WILLIAM FRANKLIN CROUCH,      )
                              )                     Case No.
     Plaintiff,               )                 5:18-cv-643-JMH
                              )
v.                            )             MEMORANDUM OPINION
                              )                  AND ORDER
EQUIFAX INFORMATION SERVICES, )
LLC, et al.,                  )
                              )
     Defendants.

                                    ***

     On October 30, 2018, the Plaintiff, William Franklin Crouch

(“Crouch”),    filled   out   and   submitted   a   loan   application   to

Defendant, The Citizens Bank (“TCB”), for an extension of credit.

On November 5, 2018, TCB reviewed Crouch’s application along with

consumer information obtained from Defendant, Equifax Information

Services, LLC (“Equifax”).      After reviewing those materials, TCB

determined it would deny Crouch’s application for an extension of

credit.    However, TCB did notify Crouch of the denial, the reasons

for the denial, or the information upon which TCB based its denial

until December 19, 2018 – some forty-three (43) days after the

date on which TCB denied the application.

     Crouch now moves for partial summary judgment on his second

claim, alleging TCB violated the Equal Credit Opportunity Act.

[DE 33].    TCB has responded in opposition to Crouch’s motion, [DE




                                      1
36], and Crouch has replied in support.            [DE 45].       As a result,

this matter is ripe for review and consideration.

     For the reasons that follow, Crouch’s motion for partial

summary judgment [DE 33] as to TCB’s liability under the Equal

Credit Opportunity Act is GRANTED.

                 I.     Procedural and Factual Background

     In the Fall of 2018, Mr. Crouch decided that he needed funds

to do home repairs to his residence in the City of Owingsville in

Bath County, Kentucky.       [DE 25 at 3, PageID #108, ¶¶ 6, 9].            In

October,   Crouch     obtained    his   credit   report    from   Equifax   and

subsequently disputed the contents of that report with Equifax,

alleging the report contained several errors.              [Id. at 3, PageID

#108, ¶¶ 6-8].      On October 30, 2018, Mr. Crouch submitted a loan

application to TCB’s Owingsville branch.           [Id. at 4, PageID #109,

¶¶ 10-11; DE 28 at 3, PageID #119, ¶ 10].

     On November 5, 2018, Sam Wright, a business development

officer for TCB, received and reviewed Crouch’s application and

imported the information in Crouch’s handwritten application into

the TCB computer system to determine whether Crouch was eligible

for the requested loan.          [DE 33 at 4, PageID #334; DE 36 at 2,

PageID #385; DE 36-1 at 1-2, PageID #400-401].             Thereafter, Wright

“shredded” Crouch’s handwritten application.              [DE 28 at 3, PageID

#119, ¶ 11].   Wright then obtained Mr. Crouch’s credit report from

Equifax.   [DE 36-1 at 2, PageID #401, ¶ 5].          Wright was “the only

                                        2
person involved with [Crouch]’s application for credit[,]” [DE 33-

5 at 3, PageID #372, ¶ 2], and was the person who made the decision

deny Crouch’s application.       [DE 33-4 at 5, PageID #366].

     Upon     reviewing    Crouch’s        credit     report   and   the     loan

application, Wright “...determined that [Crouch] did not meet the

bank’s parameters to qualify for an unsecured loan... .”                 [DE 36-

1, PageID #401, ¶ 6].      After making the decision to deny Crouch’s

application, Wright then left a voicemail for Crouch advising that

the bank could not make the loan “...as there were issues with his

credit report that needed to be resolved before his application

could be fully considered.”       [DE 25 at 4, PageID #109, ¶11; DE 28

at 3, PageID #119, ¶11; DE 36-1 at 2, PageID #401, ¶ 7].

     Wright    filled     out   the    bank’s       standard   adverse     action

paperwork,    attaching    a    copy   of    the     computer-generated      loan

application and credit report and placed it in the bank’s secured

courier pouch to be delivered to TCB’s Lending Compliance Liaison,

Angie McCleese, at TCB’s main office in Morehead, Kentucky.                  [DE

36 at 3, PageID #387, ¶ 6; DE 36-1 at 2, PageID #401, ¶ 9].

     Upon denial of credit, it is standard procedure for McCleese,

upon receipt of the relevant information from the bank officer, to

send out adverse action notices upon within the thirty (30) day

timeframe required under the ECOA and other state and federal

banking regulations. [DE 33-5 at 3, PageID #372, ¶ 3; DE 36 at 3,

PageID #387, ¶ 8].         However, the information Wright sent to

                                       3
McCleese relating to TCB’s denial of Crouch’s application never

made it to Ms. McCleese until some time after Crouch filed the

instant   action.   At   that   point,   McCleese   was   provided   the

information and generated an adverse action letter.        [DE 33-3 at

4, PageID # 360 lns. 16-25].

      It is undisputed that the adverse action notice was not sent

within thirty (30) days of TCB’s denial of Crouch’s application.

[DE 28 at 4, PageID #120, ¶ 12; 33-3 at 4, PageID #360 lns. 3-7].

As a result, Crouch filed this action, alleging, among other

things, that TCB violated the notice requirements of the Equal

Opportunity 15 U.S.C. § 1691, et seq.

                          II.   Legal Standard

     Summary judgment is appropriate only when no genuine dispute

exists as to any material fact and the movant is entitled to

judgment as a matter of law.     Fed. R. Civ. P. 56(a).      A material

fact is one “that might affect the outcome of the suit under

governing law.”     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   The moving party has the burden to show that “there

is an absence of evidence to support the nonmoving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).         “A dispute

about a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.”

Smith v. Perkins Bd. of Educ., 708 F.3d 821, 825 (6th Cir. 2013)

(internal quotations omitted).

                                   4
       A   fact      is   “material”     if   the       underlying    substantive      law

identifies the fact as critical.                  Anderson v. Liberty Lobby, Inc.,

106 S.Ct. 2505, 2511 (1986). Thus, “[o]nly disputes over facts

that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.                              Factual

disputes that are irrelevant or unnecessary will not be counted.”

Id.    A “genuine” issue exists if “there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for

that nonparty.” The Court construes the facts in the light most

favorable       to     the   nonmoving      party       and   draws    all    reasonable

inferences in the non-moving party’s favor.                        See Anderson, 477

U.S. at 248; Hamilton Cty. Educ. Ass'n v. Hamilton Cty. Bd. of

Educ., 822 F.3d 831, 835 (6th Cir. 2016).

       A trial court is not required to “search the entire record to

establish that it is bereft of a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir.

1989). Instead, “the nonmoving party has an affirmative duty to

direct the court’s attention to those specific portions of the

record which it seeks to rely to create a genuine issue of material

fact.”     In re Morris, 260 F.3d 654, 665 (6th Cir. 2001).                          Thus,

“[a] party opposing summary judgment must support their arguments

by    ‘citing     to      particular   parts       of    materials    in     the   record,

including         depositions,         documents,             electronically         store

information,         affidavits,       or     declarations,          stipulations      [],

                                              5
admissions, interrogatory answers, or other materials[.]’” Cruz-

Cruz v. Conley-Morgan Law Group, PLLC, Case No. 5:15-cv-157, *4

(E.D.    Ky.    May    15,   2017)    (emphasis     in    original).         If,   after

reviewing the record in its entirety, a rational fact finder could

not find for the nonmoving party, summary judgment should be

granted.       Ercegovich v.       Goodyear Tire & Rubber Co., 154 F.3d 344,

349 (6th Cir. 1988). This framework applies to summary judgment

motions targeting a defendant’s defenses.                  Resolution Trust Corp.

v. Metropole Bldg. Ltd. P’ship, 110 F.3d 65, 1997 WL 160330, at

*1-2 (6th Cir. 1997).

                                      III. Analysis

        A.     The Citizens Bank Failed to Notify Crouch Within
               30 Days of Its Denial of His Application.

        Crouch asks the Court to grant partial summary judgment for

him on the issue of the TCB’s alleged liability under the Equal

Credit Opportunity Act, 15 U.S.C. § 1691, et seq. [DE 33].                             In

particular, Crouch argues TCB violated the ECOA when it admittedly

failed to send notice of adverse action within thirty (30) days of

its denial of Crouch’s credit application.                   [DE 25 at 7, PageID

#112, ¶¶ 25-28; DE 33].            Crouch is correct.

        The ECOA prohibits creditors from discriminating against any

credit       applicant     “with     respect   to   any     aspect     of    a     credit

transaction ... on the basis of race, color, religion, national

origin,      sex,     or   marital    status.”       15    U.S.C.    §      1691(a)(1).


                                           6
Creditors who fail to comply with ECOA requirements “shall be

liable to the aggrieved applicant for any actual damages sustained

by such applicant... [,]” and may also be liable for punitive

damages, costs, and attorneys fees. See 15 U.S.C. § 1691e; 12

C.F.R. § 1002.16(b)(1).

        In 1976, Congress amended the ECOA to include a provision

requiring creditors to provide applicants with written notice of

the specific reasons why an adverse action was taken in regards to

their credit.         Tyson v. Sterling Rental, Inc., 836 F.3d 571, 576-

78 (6th Cir. 2016) (internal citations omitted).               The purpose of

the notice requirement is to provide consumers with a “valuable

educational benefit” and to allow for the correction of possible

errors “[i]n those cases where the creditor may have acted on

misinformation or inadequate information.”             Id. at 577 (citing S.

Rep. No. 94–589, at 4 (1976)).

        The ECOA’s notice provision requires that “[w]ithin thirty

days     (or   such    longer   reasonable    time    as   specified    in     the

regulations of the Bureau1 for any class of credit transaction)

after receipt of a completed application for credit, a creditor

shall notify the applicant of its action on the application.” 15

U.S.C.     §   1691(d)(1).      The   language   of   15   U.S.C.   §   1691    is

implemented through Consumer Financial Protection Bureau (“CFPB”)




1   “The Bureau” refers to the Consumer Financial Protection Bureau.

                                        7
regulation 12 C.F.R. § 1002.1, et seq.          The Bureau’s regulations

provide that for purposes of the ECOA, “...A creditor shall notify

an applicant of action taken: (i) 30 days after receiving a

completed   application   concerning      the   creditor’s   approval      of,

counteroffer to, or adverse action on the application.”          12 C.F.R.

§ 1002.9(a)(1)(i) (emphasis added).

     In this case, there is no doubt that TCB took “adverse action”

on Crouch’s application.        [DE 33-3 at 4, PageID #360, lns. 16-25;

DE 33-4 at 5, PageID #366; DE 36-1, PageID #401, ¶ 6].            The ECOA

defines “[a]dverse action” as “a denial or revocation of credit,

a change in the terms of an existing credit arrangement, or a

refusal   to   grant   credit    in   substantially    the   amount   or    on

substantially the terms requested.” 15 U.S.C. § 1691(d)(6).           Here,

Crouch applied for and was denied credit with TCB.           [DE 33-3 at 4,

PageID #360, lns. 16-25; DE 33-4 at 5, PageID #366; DE 36-1, PageID

#401, ¶ 6].

     However, TCB failed to send notice to Crouch within 30 days

required by the applicable regulation.          TCB’s denial triggered 12

C.F.R. 1002.9(a)(1)(i), which required TCB to notify Crouch of the

denial within (30) days of November 5, 2018.          TCB does not dispute

that it failed to do so.        [DE 28 at 4, PageID #20, ¶ 12; DE 33-3

at 4, PageID #360, lns. 3-7].         As a result, TCB failed to comply

with the ECOA’s notice requirements.



                                      8
      B.    TCB has not Demonstrated the Existence of a Genuine
            Dispute as to Whether it’s Error was Inadvertent
            under 12 C.F.R. § 1002.16.

      However, TCB argues that partial summary judgment is not

appropriate, claiming its failure to notify Crouch within 30 days

was   not   a    violation    of    the   ECOA    because   it   constituted   an

“inadvertent error[,]” under 12 C.F.R. § 1002.16.                  [DE 28 at 4,

PageID #120, ¶ 12; DE 36 at 7, PageID #391].                In particular, TCB

claims its failure was not deliberate, but instead “obviously it

was inadvertent and due to a clerical error[.]”                   [DE 36 at 4,

PageID #388, ¶ 10].     As such, TCB claims that its failure to comply

with § 1002.9 does not constitute a violation of the ECOA.

      TCB   is    correct    that    ECOA’s      implementing    regulations   do

contain a safe-harbor provision for, among other things, notice

compliance failures.         See 12 C.F.R. § 1002.16.        Under 12 C.F.R. §

1002.16(c), notice and record retention compliance failures do not

constitute an ECOA violation when caused by inadvertent error.

The language of 12 C.F.R. § 1002.16(c) expressly provides:

            A creditor's failure to comply with §§
            1002.6(b)(6), 1002.9, 1002.10, 1002.12 or
            1002.13 is not a violation if it results from
            an inadvertent error. On discovering an error
            under §§ 1002.9 and 1002.10, the creditor
            shall correct it as soon as possible...

(Emphasis added).




                                          9
       The CFPB’s Official Interpretations of the regulation, which

are    located   in   Supplement     I    to   Part      1002,    provide    further

definitional guidance. See 12 C.F.R. pt. 1002, Supp. I.                            In

particular, the CFPB’s interpretation defines “inadvertent error”

for purposes of determining whether a creditor has failed to comply

with   §   1002.16(c),      including    the    adverse     action      notification

requirements implicated here.           The CFPB’s interpretation provides:

             ...Inadvertent errors include, but are not
             limited to, clerical mistake, calculation
             error, computer malfunction, and printing
             error. An error of legal judgment is not
             inadvertent.

12 C.F.R. pt. 1002, Supp. I, § 1002.16(c).

       To prevail on the ECOA’s inadvertent error defense, TCB must

demonstrate that the error was “a mechanical, electronic, or

clerical    error     ...   [that]   was      not   intentional      and    occurred

notwithstanding the maintenance of procedures reasonably adapted

to avoid such errors.”          12 C.F.R. § 1002.2(s).             Thus, TCB must

ultimately    establish      three     elements     to    avail    itself    of   the

inadvertent error defense.              Id.     First, TCB’s error must be

“mechanical,     electronic,      or     clerical.”          Second,       TCB    must

demonstrate that the error was not intentional.                   Id.    Third, TCB

must show the error occurred “...notwithstanding the maintenance

of procedures reasonably adapted to avoid such errors.”                     Id.

       Upon denial of Crouch’s application, Wright placed Crouch’s

file in a courier bag in order to transfer from the Owingsville

                                         10
branch to the central office in Morehead.                [DE 36 at 4, PageID

#388, ¶ 10].        Upon arrival at the TCB Morehead office, these

courier bags are opened and usually delivered to the appropriate

party. [Id.]. It is standard procedure for McCleese, upon receipt

of the relevant information from the bank officer, to send out

adverse action notices upon within the thirty (30) day timeframe

required under the ECOA and other state and federal banking

regulations. [DE 33-5 at 3, PageID #372, ¶ 3; DE 36 at 3, PageID

#387, ¶ 8].      However, TCB states that it is unaware “...who opened

the bag...” containing Crouch’s denial paperwork or “...why Mr.

Crouch’s file never made it to Ms. McCleese... .” [DE 36 at 4,

PageID #388, ¶ 10].         This failure to send the adverse action

notice,   TCB     argues,   was    “...due    to   an   inadvertent    clerical

mistake.”       [DE 36 at 11, PageID #395].

     TCB agrees the language of 12 C.F.R. § 1002.16(c) clearly

places    the    ultimate   burden    on     TCB   to   prove   its   error   was

“inadvertent.”       [DE 36 at 9-10, PageID #393-94].             However, TCB

also argues that Crouch cannot show that TCB has not demonstrated

all the elements of the defense. Thus, TCB implies that on summary

judgment Crouch – not it – must demonstrate “there is an absence

of evidence to support the nonmoving party’s case[,]”                   Celotex

Corp.,    477 U.S. at 325.        That is not the law.

     Rather, “the nonmoving party has an affirmative duty to direct

the court’s attention to those specific portions of the record

                                       11
which it seeks to rely to create a genuine issue of material fact.”

In re Morris, 260 F.3d at 665. If the non-moving party “has failed

to make a sufficient showing on an essential element of [its] case

with respect to which [it] has the burden of proof then ‘the plain

language of Rule 56(c) mandates the entry of summary judgment.’”

Celotex Corp., 477 U.S. at 323 (internal citations and quotations

omitted).

         Thus, to survive Crouch’s motion for summary judgment, TCB’s

must demonstrate the existence of a genuine issue of material fact

on each of the three elements of the ECOA’s inadvertent error

defense.       12 C.F.R. § 1002.2(s).           TCB has failed to do so.

        First, TCB has failed to show the existence of a genuine fact

issue     as    to    whether    the     creditor’s      error    was    “mechanical,

electronic,          or   clerical.”       Id.        TCB    argues      that   Crouch

“acknowledges in its motion that TCB has asserted sufficient

evidence       to    satisfy    ‘the   initial    part      of   the    definition   of

‘inadvertent error.’’”           [Doc.    36 at 10, PageID #394].          It is true

that Crouch does not admit but does not strongly dispute that there

is evidence to show TCB’s error was “clerical.”                    [DE 33 at 10-11,

PageID #340-41].

        However, Wright conceded he did not know what caused the

error, let alone that the cause was clerical, electronic, or

otherwise.          [DE 32 at 93, PageID 278, ln. 11].             Nor does TCB put

forth any evidence to show that the error was, in fact, clerical

                                           12
in nature.    Even in a light most favorable to TCB, Wright’s and

TCB’s lack of knowledge as to whether the error was clerical is

insufficient to show the existence of a genuine issue of material

fact.2

     Next, TCB failed to demonstrate the existence of a genuine

issue of material fact as to whether the error was intentional or

unintentional.     12 C.F.R. § 1002.2(s).       TCB Vice President, Ryan

Neff, states that it was not TCB’s intention to fail to send Crouch

an adverse action notice.        [DE 31 at 21, PageID #151, ln. 17].

While TCB argues that its failure was not intentional, that

statement is unsupported by anything other than Mr. Mr. Neff’s

conclusory statements.      Curiously, Crouch does not argue that the

failure to send notice was intentional.          [DE 33 at 10-11, PageID

#340-41].

     Regardless, TCB failed to demonstrate the existence of a fact

issue on this element of the inadvertent error defense.             In fact,

as discussed above, the record reflects that neither TCB nor Wright

have any knowledge as to what happened to the documents after

Wright placed them in the courier bag.         Instead, Wright only said

he   “...fulfilled     [his]    obligation     to   start    [the    notice]

process...[,]” [DE 32 at 93, PageID #278, lns. 11-12], that “[i]t’s

a manual process and there must have been a mistake made[;] an


2
 While TCB’s failure to make such a showing on any one element of the
“inadvertent error” defense claim is fatal, 12 C.F.R. § 1002.2(s), we analyze
each the other two elements.

                                     13
error of some sort.”      [Id. at lns. 20-21].          This was the end of

his involvement with the process.           Although Wright did state that

he believed the error to be “unintentional[,]”                  [DE 32 at 94,

PageID #279, ln. 4], that statement is conclusory and unsupported

by any evidence before the Court.            Moreover, Wright’s admission

that he had no knowledge how the error occurred, [DE 32 at 93,

PageID 278, ln. 11], defeats any claim he may make regarding the

intentionality of the error.

     Finally,     even    if    the   error     was     both    clerical      and

unintentional, TCB failed to demonstrate the existence of a genuine

issue    of   material   fact    as   to    whether    the     error     occurred

“...notwithstanding      the    maintenance     of    procedures       reasonably

adapted to avoid such errors.”             12 C.F.R. § 1002.2(s).          Crouch

argues that TCB does not maintain any procedure reasonably adapted

to avoid this type of error.          [DE 45 at 11, PageID #448].             TCB

states that Crouch cannot show its error was “...intentional or

occurred notwithstanding the maintenance of the bank’s procedures

reasonably adapted to avoid such errors[.]” [DE 36 at 10, PageID

#394].    As discussed above, TCB “...has an affirmative duty to

direct the court’s attention to those specific portions of the

record which it seeks to rely to create a genuine issue of material

fact.”   In re Morris, 260 F.3d at 665.          TCB has failed to do so.

     However, when asked during his deposition testimony whether

TCB had such a procedure, [DE 31], Mr. Neff admitted that TCB does

                                      14
“...not have a procedure that would necessarily prevent this from

happening.” [Id. at 30, PageID #160, lns. 18-20]. Mr. Neff stated

only that TCB has “...procedures that we utilize to process adverse

action notices.”    [DE 31 at 40, PageID #170, lns. 9-10].        He

further claims that “...[o]ur procedure, in and of itself, should

prevent that from happening.”     [DE 31 at 40, PageID #170, lns. 9-

10].    When asked how that procedure is specifically designed to

avoid the mistake that took place here, Neff stated only that TCB

“...utilize[s] individuals that have experience and do a good job

for [TCB].”   [DE 31 at 45, PageID #175, lns. 6-7].   This alone is

insufficient to demonstrate the existence of a genuine issue of

material fact as to this element of the defense.

                            IV.    CONCLUSION

       The facts, even when read in the light most favorable TCB,

establish that TCB failed to comply with ECOA notice requirements

when it failed to provide Crouch with notice of its denial of his

loan application within thirty (30) days of the denial.     Nor has

TCB put forth evidence demonstrating the existence of a question

as to whether TCB’s error was inadvertent under the 12 C.F.R. §

1002.16.    As TCB has failed to demonstrate the existence of a

genuine issue of material fact as to any of the three elements of

the “inadvertent error” defense, much less all three, we find

partial summary judgment is appropriate on the issue of TCB’s

liability under the ECOA.

                                  15
     Accordingly, and for the foregoing reasons, IT IS ORDERED as

follows: That Crouch’s motion for partial summary judgment [DE 33]

as to TCB’s liability under the ECOA be, and the same hereby is,

GRANTED.

     This the 8th day of August, 2019.




                               16
